DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  Figure Nos. 1-2 and 7-9 mentioned in the specification appear to be collectively referring to Fig. Nos. 1a-h and 2a-g.  Similarly, Fig. 4 is apparently being used to collectively refer to Figs. 4a-4d.  Applicant is requested to check the specification and include the correct Fig. Nos. as provided in the drawings. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the numbers mentioned in the description: for e.g. Figs. 1-2, 4 and 7-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 3 is objected to because of the following informalities.  In lines 3 and 7, “one or more angled channel” should be - - one or more angled channels - - to correct a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the functional recitation “…and for distancing the exit from the anterior surface of the shoulder of the implant” renders the claim vague and indefinite because the recitation is not supported by recitation of the position of related structure.  It is suggested that Applicant recite the position of the distal end of the anterior guide member with respect to the shoulder of the implant. 
In claim 1, the recitation “..and for distancing the exit from the posterior surface of the shoulder of the implant” renders the claim vague and indefinite because the recitation is not supported by recitation of the position of related structure.  It is suggested that Applicant recite the position of the distal end of the posterior guide member with respect to the shoulder of the implant. 
In claim 1, the second recitation of guide member leads to confusion because it is unclear whether the anterior guide member or the posterior guide member are being referenced.  It is suggested that each recitation of the guide member include the qualifier anterior or posterior as appropriate. 
In claim 10, the recitation “of the guide members” should be - - of the anterior guide member and the posterior guide member” to avoid confusion. 
In claim 15, the recitation “one or more of (and in particular two or more of, or three or more of, or all of) renders the claim vague and indefinite because it is unclear what the scope of the claim is.  The number of elements is not recited with sufficient specificity.  Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In claim 16, the recitations “angle from 30 to 60 degrees, e.g. from 40 to 50 degrees” render the claim vague and indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation 30 to 60 degrees, and the claim also recites 40 to 50 degrees which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Appropriate correction is required. 

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the combination of features as recited in the claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 2, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775